Citation Nr: 0212647	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  96-45 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service January 1960 to May 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the RO that, among 
other things, denied service connection for a headache 
disability.  The veteran appeared and gave testimony at a 
September 1999 hearing at the RO.  A transcript of this 
hearing is of record.  In January 2001 this case was remanded 
to the RO for further development, which has now been 
completed.  It is before the Board for further appellate 
consideration at this time.  


FINDINGS OF FACT

The veteran's headache disorder manifested many years after 
service discharge and is unrelated to service, including to 
injuries sustained in an automobile accident during service.


CONCLUSION OF LAW

A headache disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  This provision was codified at 38 U.S.C.A. § 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

In an August 2001 letter and supplemental statement of the 
case, the RO informed the veteran of the provisions of the 
VCAA and the relevance of this legislation to his claim.  The 
letter advised the veteran of the evidence needed to 
substantiate his claim, and of what evidence he was 
responsible for obtaining.

The veteran has also had the opportunity to provide testimony 
regarding the current claim before a hearing officer at the 
RO in September 1999.  In addition he has been afforded a 
recent VA medical examination in regard to the disability 
that is the subject of the current appeal and the examining 
physician at that examination provided a medical opinion in 
regard to the medical question that was relevant to the 
current issue.  Otherwise, it does not appear that any 
clinical evidence relevant to the veteran's current claim for 
service connection for headaches is available, but not 
associated with the claims folder.  

Because VA has complied with the notice requirements of the 
VCAA, afforded necessary examinations, and since there is no 
known outstanding evidence; there is no reasonable 
possibility that further efforts could aid in substantiating 
the veteran's claims for service connection for headaches.  
38 U.S.C.A. § 5103A(a)(2).

The Board will therefore proceed to consider the merit of 
this claim on the basis of the evidence currently of record.  

                                                       I.  
Factual Basis

Service medical records reveal that the veteran received 
emergency therapy at a private hospital from August 12 to 
August 17, 1962 after being involved in a head-on collision.  
The treatment consisted of suturing facial and scalp 
lacerations, a tracheotomy and a thoracotomy.  After transfer 
to a service department hospital the diagnoses were simple 
fractures of the right and left acetabulum, right pubic ramus 
and transverse process of L1 and L2 on the right; a minimal 
pneumothorax on the right; and multiple, lacerated facial and 
scalp wounds.  On the veteran's April 1963 examination prior 
to service discharge no pertinent abnormalities were 
reported.  He was released to inactive duty.

Private clinical records reflect hospitalization In March 
1984 for a cerebrovascular accident.  The veteran was noted 
to have a long history of hypertension.  Private treatment 
records show complaints of severe headaches in the late 1980.  

On a VA general medical examination in April 1992 the 
veteran's complaints included very frequent, right sided 
parietal headaches since 1984.  It was also reported that the 
veteran experience a sudden onset of complete left hemiplegia 
in 1984 that gradually cleared over the course of a year.  An 
episode of left facial paralysis occurred in 1987 and 
resolved gradually over a 3-year period.  He also reported 
grand mal seizures in 1986 and 1987.  No diagnosis of any 
headache disorder was rendered after the examination.  

In a questionnaire for Social Security Administration 
disability dated in February 1988 the veteran reported that 
he had experienced constant headaches since a stroke in 1984.  

During a hearing at the RO in September 1999 the veteran 
testified about the injuries sustained in the inservice 
automobile accident.  He said that he experienced headaches 
after this incident and had had a constant headache since 
1984.  He said that these headaches cause severe pain, 
"bad" vision and difficulties with coordination and 
balance.  

VA outpatient treatment records reflect occasional treatment 
during the late 1990s for various disabilities including 
cluster headaches.  

In a September 1999 statement, a VA physician described the 
injuries from the inservice car accident as including severe 
facial and scalp lacerations, a concussion with a five-day 
coma, a closed head injury, oral trauma, and multiple 
fractured ribs.  The physician opined, that it was 
"reasonable to presume" that the veteran's headaches and 
his two strokes were related to his inservice automobile 
accident and to the injuries he sustained at that time.  

During a February 2000 VA neurology examination the veteran 
gave a history of involvement in an automobile accident 
during service in which he sustained a closed head injury and 
was unconscious for 10 to 15 days thereafter.  The veteran 
said that he began to experience significant headaches in 
1984, which would always occur over the right occipital 
region, just above the ear.  He was said to have experienced 
his first stroke in 1984, about the time his headaches 
developed.  The headaches tended to localize in a 
circumscribed area about two inches in diameter.  He 
complained of a constant dull headache, but when the 
headaches intensified the pain would become sharp.  

The cephalalgia was non-throbbing and was not accompanied by 
nausea, vomiting, photophobia, or phonophobia.  There was no 
retro-orbital pain, aura, nasal stuffiness, redness in the 
eyes, or rhinorrhea.  The veteran did sometimes have 
lacrimation in both eyes.  When the headache was severe the 
veteran was unable to lie down and he could not determine 
what aggravated or precipitated his headaches.  It was said 
that he was never pain free.  

After evaluation, the diagnoses included chronic atypical 
headaches that did not appear to have typical features of 
migraine, cluster headaches, or hemicrania.  The examiner 
commented that the headaches did not seem to be post-
traumatic in origin since he was free of headaches for 22 
years following his automobile accident.  

During a VA neurological examination in May 2000 the same 
doctor noted that he had not had access to the veteran's 
records during the previous examination.  The examiner noted 
that on the previous examination the veteran had reported no 
headaches prior to 1984, but that review of the claims folder 
showed that the veteran had documented complaints of 
headaches as early as 1984 and 1985.  The examiner concluded 
that "therefore, the possibility of post-traumatic headaches 
had to be considered."

On further VA neurological examination in August 2001 by 
another VA physician, the diagnoses included persistent and 
unexplained strong headache over the right parietal area.  
The examining physician said that the general neurological 
rule was that complications from an injury or a stroke 
develop within twenty or twenty four months.  It was noted 
that the veteran's headache disorder developed many years 
after his inservice accident so that, under the average rule, 
the inservice accident could be excluded as a cause of the 
headaches.  The doctor pointed out, however, that the 
neurological rule was not absolute and he was quite willing 
to see the veteran's headaches as a result of the accident on 
the grounds that the accident had a deleterious effect on the 
veteran's health in that he looked much older than his age.  

The doctor noted that the effects of injuries could develop 
in a very delayed manner over time.  He therefore saw the 
veteran's premature aging and headaches as a possible 
residual complication of the injury sustained in the service.  
He said that he was "willing to give the veteran the benefit 
of the doubt" in regard to this question.  

In an addendum to the above examination, the examining 
physician noted that an electroencephalogram had been 
performed and did not indicate a focal lesion in the right 
parietal region where the veteran's headaches were located.  
It indicated a diffuse, bilaterally equal, slow wave 
abnormality that indicated the possibility of encephalopathy, 
which seemed to be the result of the veteran's two strokes 
rather than to his automobile accident in the service.  The 
examiner noted that the physician who conducted the VA 
examinations in 2000 did not believe that the veteran's 
headaches were related to the inservice automobile accident 
and the current examiner said that he agreed with the 
previous examining physician.  

                                                  II.  Legal 
Analysis 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated during peacetime 
service.  38 U.S.C.A. § 1131.  Service connection may be 
granted for disability diagnosed after service when the 
evidence indicates that such disability had its onset during 
service.  38 C.F.R. § 3.303(d) (2001).  

The evidence is clear that the veteran was injured in an 
inservice automobile accident.  There are varying opinions as 
to whether the accident was the cause of the veteran's 
current headaches.  

The evidence in favor of the veteran's claim includes the 
September 1999 opinion of a VA physician that clearly linked 
the headaches to service.  However, this opinion was based on 
a history that is contrary to that shown in the service 
medical records.  For instance, the examiner reported that 
the veteran sustained an oral injury, and was in a coma for 
five days following the accident.  These facts were not 
reported in the fairly detailed report of the veteran's 
inservice hospitalization.  Because of the faulty history, 
and the lack of any rationale, this opinion is of limited 
probative value.

The second opinion in support of the veteran's claim was 
provided by the VA examiner in May 2000.  This was only that 
the possibility of a post-traumatic origin had to be 
"considered" for the headaches.  Thus it is vague and does 
not really support the conclusion that the veteran's 
headaches were post-traumatic in origin.  Further, the 
rationale for the May 2000 opinion, seems on its face, to be 
illogical.  The examiner said that the history of no 
treatment until 1984, supported his earlier opinion that the 
headaches were unrelated to the inservice accident; while the 
examiner found that records of treatment beginning in 1984 
supported the possibility that the headaches were post-
traumatic.  Given its vague nature, and the lack of logic 
behind it; the examiner's opinion bears little in the way of 
probative weight.

The Board is left with the opinions of the examiner who 
conducted the August 2001 examination.  While that examiner 
noted that the 22 year interval between the accident and the 
onset of headaches cast doubt on the possibility of a 
relationship between the two events, the examiner was 
initially willing to give the veteran "the benefit of the 
doubt" as to the traumatic origin of his headaches.  
However, the EEG results lead the examiner to the conclusion 
that the headaches were related to the post-service strokes, 
rather than the inservice automobile accident.  This opinion 
is unique in that it is buttressed by a review of the 
accurate medical history, a citation to medical principals, 
and the results of testing.  For these reasons, the Board 
finds this opinion to bear the most probative weight.

In view of the above, the Board concludes that preponderance 
of the evidence is against the veteran's claim for service 
connection for his headache disorder.  Service connection for 
headaches must therefore be denied.  


ORDER

Service connection for a headache disorder is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

